Citation Nr: 1446796	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO. 08-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

2. Entitlement to an initial compensable rating prior to March 28, 2012 and in excess of 30 percent from March 28, 2012 forward for left upper extremity peripheral neuropathy.

3. Entitlement to an initial compensable rating prior to March 28, 2012 and in excess of 20 percent from March 28, 2012 forward for right upper extremity peripheral neuropathy.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

By way of background, the RO initially granted service connection for type II diabetes mellitus, with peripheral neuropathy of both upper and lower extremities and erectile dysfunction, and assigned a 20 percent rating. The Veteran filed a notice of disagreement as to the rating for all of these disabilities. In the September 2008 statement of the case the issues were then separated, with an increased rating in excess of 20 percent for type II diabetes and compensable ratings for bilateral upper extremity neuropathy being listed. 

The RO granted an increased rating of 30 percent for the Veteran's left upper extremity peripheral neuropathy and an increased rating of 20 percent for his right upper extremity peripheral neuropathy in an August 2012 rating decision, both effective March 28, 2012. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, during the pendency of the appeal the Veteran was denied entitlement to TDIU in an April 2014 rating decision. Subsequently the Veteran filed another application for TDIU in June 2014. As the Veteran has renewed his claim for TDIU following the original denial, the Board finds the issue of TDIU has been raised by the record.

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in April 2011. A transcript of the hearing is associated with the claims file. The Veteran was offered the opportunity to have a second hearing in August 2012, as the VLJ who presided over the April 2011 hearing was no longer serving. The Veteran indicated that he did not want another hearing in a September 2012 response.

The Board remanded the issues on appeal for additional development in July 2011. A new VA examination having been provided, the Board finds the directives have been substantially complied with, and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran's representative has argued that a remand is in order as the issues of an increased rating for bilateral upper extremity peripheral neuropathy were not included on the June 2012 supplemental statement of the case. However, the issues were addressed in an August 2012 rating decision, mentioned above, which granted increased ratings for upper extremity peripheral neuropathy. The Board finds that this readjudication of the claim on the merits by the agency of original jurisdiction constitutes substantial compliance with the Board's prior remand. Id. Further, as this rating decision considered all new evidence of record submitted since the prior adjudication, an additional supplemental statement of the case was not necessary. See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's type II diabetes mellitus has been manifested by requiring insulin and a restricted diet; but not by the regulation of activities.

2. For the period prior to March 28, 2012, the Veteran's left upper extremity peripheral neuropathy was manifested by mild incomplete paralysis.

3. For the period from March 28, 2012 forward, the Veteran's left upper extremity peripheral neuropathy is not manifested by more than moderate incomplete paralysis.

4. For the period prior to March 28, 2012, the Veteran's right upper extremity peripheral neuropathy was manifested by mild incomplete paralysis.

5. For the period from March 28, 2012 forward, the Veteran's right upper extremity peripheral neuropathy is not manifested by more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2013).

2. The criteria for an initial rating of 20 percent, but no higher, for the period prior to March 28, 2012 for the Veteran's left upper extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2013).

3. The criteria for a rating in excess of 30 percent from March 28, 2012 forward for the Veteran's left upper extremity peripheral neuropathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2013).

4. The criteria for an initial rating of 20 percent, but no higher, for the period prior to March 28, 2012 for the Veteran's right upper extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2013).

5. The criteria for a rating in excess of 20 percent from March 28, 2012 forward for the Veteran's right upper extremity peripheral neuropathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records identified or submitted by the Veteran have also been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2007, June 2008, and March 2012. The March 2007 and March 2012 examinations were adequate because the examiners reviewed the claims file and conducted medical examinations of the Veteran. 

The Board notes that the June 2008 examiner did not review the claims file during the examination. However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Further, review of the claims file is not required in order for a medical opinion or report to be of probative value or adequate for rating purposes. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Instead, the key issue for determining adequacy or probative value is consideration of all of the necessary medical fact in order to render a sound opinion. Id. Here, the current severity of the disability was determined during the course of the in-person medical examination, with the Veteran's complaints and the examiner's observations noted in the examination report. In addition to objective medical testing, the examiner noted the medical history of the disabilities as reported to by the Veteran. As such, the Board finds that the VA examiner was sufficiently apprised of the relevant medical facts, between the Veteran's history and the objective examinations, to provide an accurate portrayal of the Veteran's current level of disability, and therefore the June 2008 examinations were adequate for rating purposes.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for type II diabetes mellitus and bilateral upper extremity neuropathy. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his type II diabetes mellitus and his bilateral upper extremity neuropathy. The Board will address each claim in turn, applying the legal framework above. As the law and analysis for the bilateral upper extremity claims is the same, they will be addressed together. 

A. Type II Diabetes Mellitus

The Veteran's type II diabetes mellitus is currently rated under Diagnostic Code 7913, covering diabetes mellitus, and is assigned a 20 percent rating. See 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. Id. A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities. Id. 

A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id. Finally, a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

The rating criteria for diabetes are successive. "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

Based on the evidence presented, the Board finds that an evaluation in excess of the currently assigned 20 percent for type II diabetes mellitus is not warranted. The Veteran has stated during the course of the appeal that he takes insulin for his type II diabetes mellitus and that he has a restricted diet, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran has not alleged that he has been advised to avoid strenuous occupational or recreational activities, and specifically stated during his April 2011 hearing that his doctors were encouraging him to exercise. Further, even if the regulation of activities had been alleged, medical evidence of such a restriction is required in order for an increased rating to be warranted. Camacho, 21 Vet. App. at 363-64. As such, the issue of whether an increased rating for type II diabetes mellitus is warranted must be determined based on the medical evidence of record.

The Veteran was provided with VA examinations in March 2007 and June 2008. The March 2007 examiner noted that the Veteran was currently on a diabetic diet and that his treatment consisted of insulin injections in the morning and evening. The examiner specifically noted, however, that the Veteran did not have any restriction of activities on account of diabetes, nor did he have to avoid strenuous activity to prevent hypoglycemic reactions.

The June 2008 examiner noted that the Veteran treats his type II diabetes mellitus with a restricted diet and insulin. In detailing the description of current treatment, the examiner did not indicate a regulation of activities was recommended. Further in the examination report, the examiner did note that the Veteran was restricted in his ability to perform strenuous activities. However, in his explanation for this notation, the examiner indicated that the Veteran stated he believed he would have to quit his job due to neuropathic pain in his feet. The examiner also noted at the end of the report that there were no significant effects on occupation or daily activities resulting from the Veteran's type II diabetes mellitus. Thus, in reading the examination report as a whole, the examiner was indicating that any restrictions on activities were not part of treatment of the Veteran's type II diabetes mellitus, but instead were directly related to the Veteran's neuropathic pain, which is subject to a separate rating. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012). As such, the examination report does not indicate that the Veteran's type II diabetes mellitus is manifested by a restriction on activities.

The Veteran's VA and private treatment records have also been associated with the claims file. Both the VA and private records are silent for any notations indicating that any medical professional has restricted the Veteran's activities due to his type II diabetes mellitus. Indeed, VA treatment records reflect that the Veteran had been encouraged to exercise to the extent possible. Based on the medical evidence of record, the Board finds that the Veteran's type II diabetes mellitus does not require the regulation of activities as contemplated by the Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913. Therefore, an increased rating of 30 percent for type II diabetes mellitus is not warranted. Id.; Tatum, 23 Vet. App. at 156; Camacho, 21 Vet. App. at 363-64.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran has exclusively been diagnosed with type II diabetes mellitus, and the medical evidence of record is silent for any other diseases or disabilities affecting the endocrine system. 38 C.F.R. § 4.119, Diagnostic Codes 7900-7912, 7914-7919. The Board notes that the Veteran has several recognized complications of diabetes, including upper and lower extremity peripheral neuropathy, erectile dysfunction and diabetic retinopathy. However, the Veteran has already been separately granted service connection for these complications, and therefore those complications are fully contemplated by their separate assigned ratings. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Left Upper Extremity Peripheral Neuropathy

The Veteran's left upper extremity peripheral neuropathy is rated at a noncompensable level prior to March 28, 2012 and at 30 percent for moderate incomplete paralysis from March 28, 2012 forward. The Veteran's disability is rated under Diagnostic Code 8514, covering impairment of the radial nerve. See 38 C.F.R. § 4.124a, Diagnostic Code 8514. 

Different ratings are available for the dominant (major) and non-dominant (minor) side. See id. Here, the Veteran has consistently reported that he is left-hand dominant. As such, the Veteran's left upper extremity peripheral neuropathy will be rated based on the percentages assigned to the major side. Id.

Under Diagnostic Code 8514, a 20 percent rating for the major side is warranted for mild incomplete paralysis. Id. A 30 percent rating is warranted for moderate incomplete paralysis, and a 50 percent rating is warranted for severe incomplete paralysis. Id. Finally, a 70 percent rating is warranted for complete paralysis of the radial nerve, manifested by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer boarder of the index finder, an inability to extend hand at wrist, extend proximal phalanges of finders, extend thumb or make lateral movement of wrist, supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors with serious impairment of the hand grip, or total paralysis of the triceps. Id.

Diseases of the peripheral nerves are also rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate incomplete paralysis. Id. Tic douloureux may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

For the period prior to March 28, 2012, the Board finds that an initial rating of 20 percent, but no higher, for left upper extremity peripheral neuropathy is warranted. During this period, the Veteran complained of pain and numbness in his hands, and a decreased ability to grip objects, particularly during his April 2011 testimony, all of which the Veteran is competent to report. Jandreau, 492 F.3d at 1372.

Turning to the medical evidence of record, the Veteran was provided with VA examinations in March 2007 and June 2008. The March 2007 examiner noted that the Veteran complained of a numb sensation in his fingers. The examiner noted that reflexes were normal bilaterally and that the Veteran had normal light touch, vibratory, and position sense in the fingers. The June 2008 examiner noted that the Veteran complained of difficulty gripping objects with the left hand as well as pain, numbness, and pins and needles in his fingers. The Veteran had decreased sensation to light touch on the volar surfaces of the palm, thumb, index finger, long finger, and ring finger. Reflexes were noted to be 2+ (normal) with the exception of finger jerk, which was 1+. No muscle atrophy, abnormal muscle tone or bulk, or abnormal movements were noted. Muscle strength was noted to be normal. No joints were found to be affected by the Veteran's nerve disability. The examiner noted no paralysis to be present, but that neuritis and neuralgia were present.

VA treatment records from this period reflect notations of diabetic neuropathy affecting the upper extremities and complaints of pain and numbness, but no other sensory symptomatology or physical manifestations are noted. 

After review of all of the evidence, the evidence shows that the Veteran's left upper extremity diabetic neuropathy resulted in mild incomplete paralysis during the period prior to March 28, 2012. The Veteran's left upper extremity peripheral neuropathy during this period was manifested predominantly by sensory impairment, particularly numbness and pain in his hand and fingers. The Veteran retained his left upper extremity reflexes, albeit with diminished finger jerk reflexes, and retained sensation in the hand and fingers. The March 2007 and June 2008 VA examiners did not describe the Veteran's symptomatology as moderate or severe, and predominantly indicated that the disability was manifested by sensory impairment. While some difficulty gripping was noted in the left hand, muscle strength was noted to be normal. As such, the Board finds that the Veteran's left upper extremity peripheral neuropathy more nearly approximates the 20 percent rating for mild incomplete paralysis of the radial nerve, based on the predominantly sensory nature of his symptomatology. See 38 C.F.R. §§ 4.7, 4.124a, Diseases of the Peripheral Nerves, Note.

A rating in excess of 20 percent is not warranted for the Veteran's left upper extremity peripheral neuropathy during this period. The Veteran's complaints have almost exclusively centered on feelings of numbness or tingling in his hands and fingers, with some complaints of pain. As such, the Veteran's complaints have predominantly concerned sensory impairment. Although the Veteran has complained of a decreased ability to grip and there is evidence of decreased finger jerk reflexes, the Veteran's muscle strength was noted to be normal in the left upper extremity, with no signs of muscle atrophy or abnormal muscle bulk. No other notations of physical manifestations affecting the left upper extremity are of record. The additional slight physical manifestations, specifically difficulty gripping and slightly decreased finger jerk, do not rise to the level of severity contemplated by a 30 percent rating for moderate incomplete paralysis of the left upper extremity. As such, the Board finds that the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by the ratings assigned for moderate incomplete paralysis of the dominant side. See 38 C.F.R. § 4.7.

No additional higher or alternative ratings for this period under different Diagnostic Codes can be applied in this case. There is no evidence that the Veteran's left upper extremity peripheral neuropathy is characterized by muscle atrophy or constant pain. As such, a rating for neuritis commensurate with severe incomplete paralysis is not warranted. 38 C.F.R. § 4.123. A higher rating based on neuralgia is not warranted, because, as stated above, the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by such a rating. 38 C.F.R. § 4.124. The Veteran's overall disability picture and his individual symptoms have at no point during the period at issue been described as moderate or severe, and other than slightly decreased reflexes and some difficulty gripping objects, the Veteran's disability is not characterized by any physical manifestations, such as muscle atrophy or decreased muscle strength. Id. There is no evidence of tic douloureux. Id. 

Finally, notations concerning impairment of the median nerve are of record. However, disabilities affecting the median nerve are rated based on substantially similar criteria as disabilities affecting the radial nerve. See 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515. As such, a higher rating based on impairment of the median nerve is not warranted for the same reasons outlined above with respect to incomplete paralysis, and there is no lay or medical evidence of any of the complications associated with a rating for complete paralysis of the median nerve. A separate compensable rating for impairment of the median nerve is also not warranted, as the Veteran's complaints of sensory and grip impairment form the basis for his current rating for impairment of the radial nerve. Thus, granting a separate compensable rating for median nerve impairment based on these same symptoms would constitute pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. There is no medical evidence of involvement or impairment of any other nerves in the Veteran's left upper extremity, and therefore a higher rating based on the criteria applicable to other nerves is not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8516-8519, 8616-8619, 8716-8719.

For the period from March 28, 2012 forward, the Veteran's left upper peripheral neuropathy is rated at 30 percent based on moderate incomplete paralysis. During this period the Veteran has complained of pain and numbness in his hands, which he is competent to report. Jandreau, 492 F.3d at 1372.

Turning to the medical evidence, the Veteran was provided with a VA examination in March 2012. The examiner noted mild paresthesias and or dysesthesias, as well as mild numbness. Muscle strength and reflexes were normal, with no muscle atrophy present. The examiner found the Veteran to have decreased sensation to light touch in the hand and fingers. Based on these observations, the examiner found the Veteran to have moderate incomplete paralysis of the median nerve of the left upper extremity. The examiner described the Veteran's symptomatology overall as being mild numbness. Impairment of the median nerve was noted to be present, but no other nerves affecting the upper extremities were noted to have any neurological impairment. 

In his remarks, the examiner opined that the Veteran's peripheral neuropathy is mild with tingling in the hand or fingers two to three times a week. The examiner found that the Veteran's other hand and wrist disabilities, specifically his carpal tunnel syndrome affecting his median nerves bilaterally, his trigger finger condition and his DeQuervain's Syndrome, were not related to or aggravated by his type II diabetes mellitus. Further, the examiner attributed the Veteran's hand numbness to his carpal tunnel syndrome. VA treatment records show notations of peripheral neuropathy of the upper extremities, and complaints of numbness and pain. However, no other symptoms are noted and the severity of the Veteran's left upper extremity peripheral neuropathy is not noted.

After review of all of the evidence, the evidence shows that the Veteran's left upper extremity peripheral neuropathy results in no more than moderate incomplete paralysis. The left upper extremity peripheral neuropathy is primarily manifested by sensory impairment, specifically feelings of pain, numbness, tingling, and decreased sensation to light touch. The Veteran's symptomatology in the left arm has never been described as severe in nature, and the March 2012 VA examiner specifically found the Veteran's incomplete paralysis to be moderate in nature. No physical manifestations were noted to be present in either the left extremity, including muscle atrophy, muscle weakness, or impaired reflexes. As such, the Board finds that the Veteran's left upper extremity peripheral neuropathy more nearly approximate the currently assigned 30 percent rating for moderate incomplete paralysis, respectively. See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8514. Therefore, an increased rating in excess of 30 percent for the Veteran's left upper extremity neuropathy is not warranted for the period from March 28, 2012 forward. 

No additional higher or alternative ratings for this period under different Diagnostic Codes can be applied in this case. There is no evidence that the Veteran's left upper extremity peripheral neuropathy is also characterized by muscle atrophy or constant pain. As such, a rating for neuritis commensurate with severe incomplete paralysis is not warranted. 38 C.F.R. § 4.123. A higher rating based on neuralgia is not warranted, as the maximum allowable rating for that disability is commensurate with moderate incomplete paralysis, which has been awarded. 38 C.F.R. § 4.124. There is no evidence of tic douloureux. Id. 

Finally, impairment of the median nerve has been noted. However, disabilities affecting the median nerve are rated based on substantially similar criteria as disabilities affecting the radial nerve. See 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515. As such, a higher rating based on impairment of the median nerve is not warranted for the same reasons outlined above with respect to incomplete paralysis, specifically the almost wholly sensory symptomatology associated with the Veteran's disability, and there is no lay or medical evidence of any of the complications associated with a rating for complete paralysis of the median nerve. A separate compensable rating for impairment of the median nerve is also not warranted, as the Veteran's complaints of sensory and grip impairment form the basis for his current rating for impairment of the radial nerve. Thus, granting a separate compensable rating for median nerve impairment based on these same symptoms would constitute pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. There is no medical evidence of involvement or impairment of any other nerves in the Veteran's left upper extremity, and therefore a higher rating based on the criteria applicable to other nerves is not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8516-8519, 8616-8619, 8716-8719.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 20 percent, but no higher, prior to March 28, 2012 for the Veteran's left upper extremity peripheral neuropathy is warranted. See Hart, 21 Vet. App. 505. However, the preponderance of the evidence is against a finding that a rating in excess of 30 percent for the Veteran's left upper extremity peripheral neuropathy for the period from March 28, 2012 forward is warranted. As such, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3.

C. Right Upper Extremity Peripheral Neuropathy

The Veteran's right arm peripheral neuropathy is rated under the same code as his left arm peripheral neuropathy, i.e., Diagnostic Code 8514, covering impairment of the radial nerve. See 38 C.F.R. § 4.124a, Diagnostic Code 8514. The governing regulations are detailed above.  The only change is that the Veteran's right upper extremity will be rated using the percentages assigned to the minor side. 

Under Diagnostic Code 8514, a 20 percent rating for the minor side is warranted for mild incomplete paralysis. Id. A 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for severe incomplete paralysis. Id. Finally, a 60 percent rating is warranted for complete paralysis of the radial nerve, manifested by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer boarder of the index finder, an inability to extend hand at wrist, extend proximal phalanges of finders, extend thumb or make lateral movement of wrist, supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors with serious impairment of the hand grip, or total paralysis of the triceps. Id.

For the period prior to March 28, 2012, the Board finds that an initial rating of 20 percent, but no higher, for right upper extremity peripheral neuropathy is warranted. During this period, the Veteran complained of pain and numbness in his hands, and a decreased ability to grip objects, particularly during his April 2011 testimony, all of which the Veteran is competent to report. Jandreau, 492 F.3d at 1372.

Turning to the medical evidence of record, the Veteran was provided with VA examinations in March 2007 and June 2008. The March 2007 examiner noted complaints of numbness in the fingers. Reflexes were normal bilaterally, as were light touch, vibratory, and position sense in the fingers. The June 2008 examiner noted the Veteran complained of pain, numbness, and pins and needles in his fingers. The Veteran had decreased sensation to light touch on the volar surfaces of the palm, thumb, index finger, long finger, and ring finger. Reflexes were noted to be 2+ with the exception of finger jerk, which was 1+. Muscle strength was noted to be normal, with no muscle atrophy, abnormal muscle tone or bulk, or abnormal movements. No joints were noted to be affected. The examiner noted no paralysis to be present, but that neuritis and neuralgia were present.

VA treatment records from this period reflect notations of diabetic neuropathy affecting the upper and lower extremities and complaints of pain and numbness, but no other sensory symptomatology or physical manifestations are noted. 

After review of all of the evidence, the evidence shows that the Veteran's right upper extremity diabetic neuropathy resulted in mild incomplete paralysis during the period prior to March 28, 2012. The Veteran's right upper extremity peripheral neuropathy during this period was manifested exclusively by sensory impairment, specifically numbness and pain in his hand and fingers. The Veteran retained his right upper extremity reflexes, albeit with diminished finger jerk reflexes, and retained sensation in the hand and fingers. The March 2007 and June 2008 VA examiners did not describe the Veteran's symptomatology as moderate or severe, and indicated that the disability was manifested by sensory impairment of the hand and fingers. As such, the Board finds that the Veteran's right upper extremity peripheral neuropathy more nearly approximates the 20 percent rating for mild incomplete paralysis of the radial nerve, based on impairment that is wholly sensory in nature. See 38 C.F.R. §§ 4.7, 4.124a, Diseases of the Peripheral Nerves, Note.

A rating in excess of 20 percent is not warranted for the Veteran's right upper extremity peripheral neuropathy during this period. The Veteran's complaints have almost exclusively centered on feelings of numbness or tingling in his hands and fingers, with some complaints of pain. Although there is evidence of decreased finger jerk reflexes in the right hand, this slightly decreased reflex, on its own, is not sufficient to raise the Veteran's overall disability picture to the level of severity contemplated by the rating for moderate incomplete paralysis. Further, the Veteran's sensory impairment, specifically numbness, tingling and some pain, are not so severe as to warrant the maximum rating for wholly sensory impairment. As such, the Board finds that the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by the ratings assigned for moderate incomplete paralysis of the non-dominant side. See 38 C.F.R. § 4.7.

No additional higher or alternative ratings for this period under different Diagnostic Codes can be applied in this case. While the Veteran has decreased reflexes, there is no evidence that the Veteran's right upper extremity peripheral neuropathy is characterized by muscle atrophy or constant pain. As such, a rating for neuritis commensurate with severe incomplete paralysis is not warranted. 38 C.F.R. § 4.123. A higher rating based on neuralgia is not warranted, because, as stated above, the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by a rating commensurate with moderate incomplete paralysis. 38 C.F.R. § 4.124. The Veteran's overall disability picture and his individual symptoms have at no point been described as moderate, and other than a slightly decreased reflex, the Veteran's disability is not characterized by any physical manifestations, such as muscle atrophy or decreased muscle strength. Id. There is no evidence of tic douloureux. Id. 

Finally, notations concerning impairment of the median nerve are present. However, disabilities affecting the median nerve are rated based on substantially similar criteria as disabilities affecting the radial nerve. See 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515. As such, a higher rating based on impairment of the median nerve is not warranted for the same reasons outlined above with respect to incomplete paralysis, specifically the wholly sensory symptomatology associated with the Veteran's disability, and there is no lay or medical evidence of any of the complications associated with a rating for complete paralysis of the median nerve. A separate compensable rating for impairment of the median nerve is also not warranted, as the Veteran's complaints of sensory and grip impairment form the basis for his current rating for impairment of the radial nerve. Thus, granting a separate compensable rating for median nerve impairment based on these same symptoms would constitute pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. There is no medical evidence of involvement or impairment of any other nerves in the Veteran's left upper extremity, and therefore a higher rating based on the criteria applicable to other nerves is not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8516-8519, 8616-8619, 8716-8719.

For the period from March 28, 2012 forward, the Veteran's right upper peripheral neuropathy is rated at 20 percent based on mild incomplete paralysis of the radial nerve. During this period the Veteran has complained of pain and numbness in his hands, which he is competent to report. Jandreau, 492 F.3d at 1372.

Turning to the medical evidence, the Veteran was provided with a VA examination in March 2012. The examiner noted mild paresthesias and / or dysesthesias and mild numbness. Muscle strength was normal, with no muscle atrophy present. Reflexes were also noted to be normal. The examiner found decreased sensation to light touch in the hand and fingers. Based on these observations, the examiner found the Veteran to have mild incomplete paralysis of the median nerve of the right upper extremity. The examiner described the Veteran's symptomatology overall as being mild numbness. No other nerves affecting the upper extremities were noted to have any neurological impairment. 

In his remarks, the examiner opined that the Veteran's peripheral neuropathy is mild with tingling in the hand or fingers two to three times a week. The examiner found that the Veteran's other bilateral hand and wrist disabilities, specifically his carpal tunnel syndrome affecting his median nerves bilaterally, his trigger finger condition and his DeQuervain's Syndrome, were not related to or aggravated by his type II diabetes mellitus. Further, the examiner attributed the Veteran's bilateral hand numbness to the Veteran's carpal tunnel syndrome.

VA treatment records show notations of peripheral neuropathy of the upper extremities, and complaints of numbness and pain. However, no other symptoms are noted and the severity of the Veteran's peripheral neuropathy in the right upper extremity is not noted.

After review of all of the evidence, the evidence shows that the Veteran's right upper extremity peripheral neuropathy results in no more than mild incomplete paralysis. The Veteran's right upper extremity peripheral neuropathy is solely manifested by sensory impairment, specifically feelings of pain, numbness, tingling, and decreased sensation to light touch. The Veteran's symptomatology in the right arm has at no point been described as moderate or severe in nature. No physical manifestations were noted to be present in either the right extremity, including muscle atrophy, muscle weakness or impaired reflexes. As such, the Board finds that the Veteran's right upper extremity peripheral neuropathy more nearly approximates the currently assigned 20 percent rating for mild incomplete paralysis. See 38 C.F.R. §§ 4.7, 4.124a, Diseases of the Peripheral Nerves, Note. Therefore, an increased rating in excess of 20 percent for the Veteran's right upper extremity neuropathy is not warranted for the period from March 28, 2012 forward. 

No additional higher or alternative ratings for this period under different Diagnostic Codes can be applied in this case. There is no evidence that the Veteran's right upper extremity peripheral neuropathy is also characterized by muscle atrophy or constant pain. As such, a rating for neuritis commensurate with severe incomplete paralysis is not warranted. 38 C.F.R. § 4.123. A rating equal to that for moderate incomplete paralysis can also be awarded for neuritis. Id. However, as stated above, the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by such a rating. The Veteran's overall disability picture, and his individual symptoms, have at no point been described as more than mild in severity, and other than decreased reflexes, the Veteran's disability is not characterized by any physical manifestations, such as muscle atrophy or decreased muscle strength. Id. A higher rating based on neuralgia is not warranted as there is no medical evidence of record of intermittent dull pain in the right upper extremity, with the March 2012 examiner specifically finding that the right upper extremity peripheral neuropathy was not manifested by intermittent pain of any severity. 38 C.F.R. § 4.124. There is no evidence of tic douloureux. Id. 

Finally, the Board notes notations concerning impairment of the median nerve. However, disabilities affecting the median nerve are rated based on substantially similar criteria as disabilities affecting the radial nerve. See 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515. As such, a higher rating based on impairment of the median nerve is not warranted for the same reasons outlined above with respect to incomplete paralysis, specifically the almost wholly sensory symptomatology associated with the Veteran's disability, and there is no lay or medical evidence of any of the complications associated with a rating for complete paralysis of the median nerve. A separate compensable rating for impairment of the median nerve is also not warranted, as the Veteran's complaints of sensory and grip impairment form the basis for his current rating for impairment of the radial nerve. Thus, granting a separate compensable rating for median nerve impairment based on these same symptoms would constitute pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. There is no medical evidence of involvement or impairment of any other nerves in the Veteran's left upper extremity, and therefore a higher rating based on the criteria applicable to other nerves is not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8516-8519, 8616-8619, 8716-8719.
All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 20 percent, but no higher, prior to March 28, 2012 for the Veteran's right upper extremity peripheral neuropathy is warranted. See Hart, 21 Vet. App. 505. However, the preponderance of the evidence is against a finding that a rating in excess of 20 percent for the Veteran's right upper extremity peripheral neuropathy for the period from March 28, 2012 forward is warranted. As such, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. 

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Type II Diabetes Mellitus

The first Thun element is not satisfied here. The Veteran's service-connected type II diabetes mellitus is manifested by signs and symptoms including the use of insulin and a restricted diet. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Rating Schedule for the Endocrine System. 38 C.F.R. § 4.119, Diagnostic Code 7913. In summary, the schedular criteria for disabilities of the endocrine system contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to disabilities affecting the endocrine system, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional about the Veteran's type II diabetes mellitus as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

B. Bilateral Upper Extremity Peripheral Neuropathy

The first Thun element is not satisfied here. The Veteran's service-connected left and right upper extremity diabetic neuropathy are manifested by numbness, tingling, pins and needles, pain, and difficulty gripping. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. In summary, the schedular criteria for nerve disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to nerve disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional about the Veteran's left or right upper extremity peripheral neuropathy as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

C. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, the only disabilities for which service connection has been granted that are also on appeal before the Board are type II diabetes mellitus and bilateral upper extremity peripheral neuropathy. As stated above, the Veteran's type II diabetes mellitus and peripheral neuropathy are not manifested by symptomatology not already contemplated by the rating schedules for those respective disabilities. The Veteran has not alleged, nor does the evidence indicate that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

There are no other currently service-connected disabilities before the Board which combine with the Veteran's type II diabetes mellitus or bilateral upper extremity peripheral neuropathy to result in further disability or symptomatology not accounted for by the Rating Schedule. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus is denied.

Entitlement to an initial rating of 20 percent, but no higher, prior to March 28, 2012 for left upper extremity peripheral neuropathy is granted, subject to the laws and regulations governing the award of benefits. 

Entitlement to a rating in excess of 30 percent from March 28, 2012 forward for left upper extremity peripheral neuropathy is denied.

Entitlement to an initial rating of 20 percent, but no higher, prior to March 28, 2012 for right upper extremity peripheral neuropathy is granted, subject to the laws and regulations governing the award of benefits. 

Entitlement to a rating in excess of 20 percent from March 28, 2012 forward for right upper extremity peripheral neuropathy is denied. 


REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's claim for TDIU. See Rice, 22 Vet. App. at 453-54. Any and all development deemed necessary should be conducted, to include obtaining a medical examination regarding the functional impairment resulting from the Veteran's service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further relevant outstanding VA treatment records, to include records from the Waco VA Medical Center.

2. Conduct any further development of the Veteran's TDIU claim deemed necessary, to include scheduling the Veteran for an examination regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employability. The examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities (i.e., coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft; depression and anxiety disorders, not otherwise specified; sinus disorder, diagnosed as allergic rhinitis and chronic sinusitis; and hypertension) as they may relate to his ability to function in a work setting and to perform work tasks. 

3. Thereafter, readjudicate the issue on appeal. If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


